IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0732
                             Filed October 14, 2015

IN THE INTEREST OF B.G. and B.G.,
      Minor Children,

S.G., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt, Judge.



      The mother appeals the termination of her parental rights in her two

children. AFFIRMED.



      Christina Shriver of Coonrad Law Firm, Hudson, for appellant.

      Thomas J. Miller, Attorney General, Kathryn S. Miller-Todd, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Kathleen Hahn

and Steven Halbach, Assistant County Attorneys, for appellee.

      Kelly Smith of Kelly J. Smith, P.C., Waterloo, for father C.S.

      Virginia Wilber of Nelson Law Firm, Waterloo, for father M.B.

      Melissa Anderson Seeber of Juvenile Public Defender Office, Waterloo,

attorney and guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., Potterfield and McDonald, JJ.
                                         2



MCDONALD, Judge.

         The mother, Stacia, appeals the order terminating her parental rights in

her children, Br.G. and Ba.G. On appeal, Stacia argues the State failed to prove

the grounds for termination by clear and convincing evidence. She also argues

that the State failed to make reasonable efforts to reunite her with her children

and that the juvenile court should have deferred permanency for an additional six

months.

         We review de novo proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). While we give weight to the findings of

the juvenile court, our statutory obligation to review termination proceedings de

novo means our review is not a rubber stamp of what has come before. We will

uphold an order terminating parental rights only if there is clear and convincing

evidence of grounds for termination. See In re C.B., 611 N.W.2d 489, 492 (Iowa

2000).     Evidence is “clear and convincing” when there are no serious or

substantial doubts as to the correctness of the conclusions of law drawn from the

evidence. See id.

         In August 2012, Br.G. (then seven months old) was removed from Stacia’s

care due to the risk of harm to the child caused by Stacia’s methamphetamine

use. Stacia stipulated the child was in need of assistance. Ba.G. was born in

July 2013. In August 2013, the State recommended and petitioned to terminate

Stacia’s parental rights to Br.G. after a psychiatrist opined Stacia would not be

able to address her substance abuse and mental health.        The juvenile court

concluded termination of Stacia’s rights would not be appropriate and ordered
                                         3



home placement because Stacia had, in fact, shown progress in addressing her

substance-abuse problem and her mental health.         Br.G. was returned to the

mother’s care with Ba.G. In February 2014, the Iowa Department of Human

Services (“IDHS”) recommended the children remain in Stacia’s care because

she had taken advantage of the services provided to her, had made substantial

progress in many areas, and had maintained her sobriety.

      Things began to unravel in the spring of 2014.          IDHS requested the

children be removed from Stacia’s care after a founded charge of denial of critical

care was made. The charge arose out of an altercation between Stacia and her

sister in the presence of Ba.G. IDHS also suspected Stacia had relapsed and

was using illegal substances. Stacia demonstrated slow and slurred speech and

the inability to express herself logically. Stacia refused to provide a urine sample

for drug testing, but she did eventually provide a hair stat. The hair stat was

negative, but IDHS suspected Stacia was manipulating the hair stat by dyeing

her hair. The juvenile court denied the request for removal. In June 2014, IDHS

again requested the removal of the children based on its suspicion Stacia had

relapsed. The juvenile court again denied the request. In July 2014, IDHS again

requested the children be removed from Stacia’s care after several reported

incidents of Stacia engaging in erratic behavior. It was reported Stacia was

found outside in her underwear yelling at the father of Br.G. Stacia reportedly left

her children unattended in the car in a grocery store parking lot for a long period

of time and then drove off erratically. She demonstrated other bizarre behaviors
                                        4



consistent with substance abuse.     The juvenile court granted the request for

removal.

       Stacia’s behaviors continued to deteriorate after removal. She became

homeless, residing with different men.      Her visitation with the children was

inconsistent.   When she did exercise visitation, she displayed inappropriate

behaviors, including lashing out angrily and raising inappropriate topics.       In

December 2014, Stacia’s visitation rights with the children were suspended after

Stacia threatened a service provider and made irrational statements. The court

informed Stacia visitation could be reinstated after Stacia reinitiated therapy and

substance-abuse treatment.     It should be noted that immediately prior to the

suspension of her visitation rights, Stacia had missed four weeks’ visitation in a

row.

       By the time of the termination hearing, it was clear, as IDHS suspected,

Stacia had relapsed. She began associating again with known drug users. She

had been observed selling Vicodin and requesting prescription drugs from others.

She was arrested on September 7 and charged with possession of

methamphetamine, second offense; operating while intoxicated, second offense;

possession of drug paraphernalia; and interference with official acts. She was

arrested again in October 2014 for public intoxication and spent two weeks in jail.

At the time of her release from jail, Stacia admitted to her service providers that

she had been using methamphetamine throughout the case, including during her

pregnancies.    She was arrested again in December 2014 for possession of
                                         5



contraband, possession of a controlled substance, possession of prescription

drugs, and disorderly conduct. She remained in jail until January 26, 2015.

      Stacia’s mental health also deteriorated over this time period.         She

accused others of conspiring with the government to plot against her. On one

occasion, she disassembled a television she believed contained a tracking

device. She accused her service providers of stealing $1000 per day from her to

pay for foster care. She experienced delusions regarding whether the children

attended Thanksgiving dinner.       She threatened to kill her grandmother and

became aggressive with her FSRP worker.           At a family team meeting in

November, Stacia refused to participate, wrote “I am taking the Fifth” on the

attendance sheet, and left the meeting. These incidents are in accord with a

2013 report, which concluded, “Stacia displays serious impaired capacities to

think logically and coherently and to perceive people and events realistically.

Consideration should be given to the distinct possibility that she has a

schizophrenia-spectrum disorder.”

      The case ultimately proceeded to a termination hearing.         The CASA

termination report summarized Stacia’s issues:

      A brief history of Stacia's involvement in the removal and
      subsequent attempts to regain custody of her daughters reveal
      many issues.       She struggles to maintain sobriety, avoid
      entanglements with law enforcement, maintain a stable living
      situation, make effective use of her visitation time, engage in
      mental health and drug treatment, refrain from acting out in front of
      her daughters, and achieve sustained periods of rational behavior
      and thought with providers, boyfriends, and family members.

The court terminated Stacia’s parental rights in both children in April 2015

pursuant to Iowa Code section 232.116(1)(l) (2015) (providing for termination
                                         6



where the parent’s chronic substance abuse presents danger to the child and the

child cannot be returned within a reasonable time).

       We first address the sufficiency of the evidence supporting the termination

of Stacia’s parental rights. On de novo review, we conclude there is clear and

convincing evidence supporting the statutory ground authorizing termination of

the mother’s parental rights; there is clear and convincing evidence termination of

the mother’s rights is in the best interest of the children; and there is no

countervailing   consideration   precluding    termination.     See    Iowa    Code

§ 232.116(1)-(3); see In re P.L., 778 N.W.2d 33, 40-41 (Iowa 2010) (setting forth

the three-part analysis). Although past conduct is not determinative of future

conduct, it is probative. See In re K.F., No. 14–0892, 2014 WL 4635463, at *4

(Iowa Ct. App. Sep. 17, 2014) (“What’s past is prologue.”); see also In re A.B.,

815 N.W.2d 764, 778 (Iowa 2012) (noting a parent’s past conduct is instructive in

determining future behavior); In re C.K., 558 N.W.2d 170, 172 (Iowa 1997)

(concluding a parent’s past behavior is indicative of “the quality of care the parent

is capable of providing in the future”). Here, the mother has demonstrated a

history of substance abuse and criminal behavior since 2003—long before the

commencement of this case—continuing through the time of the termination

hearing. Given her past conduct and most recent conduct leading up to the time

of the termination hearing, it is clear the mother’s substance abuse and criminal

behavior presents a danger to her children, which precludes their return to her

care. See, e.g., In re C.M., No. 14–1140, 2015 WL 408187, at *4–5 (Iowa Ct.

App. Jan. 28, 2015) (affirming termination of parental rights where the parents
                                        7



sought more time but evidence established they were unlikely to resolve their

substance abuse problems); In re H.L., No. 14–0708, 2014 WL 3513262, at *4

(Iowa Ct. App. Jul. 16, 2014) (affirming termination of parental rights where the

father had history of substance abuse and criminal conduct); In re J.L., No. 02–

1968, 2003 WL 21544226, at *3 (Iowa Ct. App. Jul. 10, 2003) (concluding that

relapse of parent despite offer of services supported termination of parental

rights); In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998) (“[I]n considering

the impact of a drug addiction, we must consider the treatment history of the

parent to gauge the likelihood that the parent will be in a position to parent the

child in the foreseeable future.”); In re A.J., 553 N.W.2d 909, 915 (Iowa Ct. App.

1996) (concluding that lengthy history of repeated relapses and guarded

prognosis for sobriety supported termination of parental rights), overruled on

other grounds by In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

      For the same reasons, we reject the mother’s contention the juvenile court

should have deferred permanency for another six months to offer her more time.

To defer permanency for six months, the juvenile court must “enumerate the

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child[ren] from the

child[ren]’s home will no longer exist at the end of the additional six-month

period.” Iowa Code § 232.104(2)(b). As set forth above, there is no reason to

believe the mother will remedy the conditions giving rise to removal. Stacia has

engaged in drug use and criminal behavior for more than a decade. She has
                                         8



demonstrated the inability to maintain her sobriety and refrain from criminal

conduct for any meaningful period of time outside a custodial setting.

       We also reject the mother’s argument the State failed to make reasonable

efforts to reunite her with her children.       Specifically, Stacia contends the

suspension of her visitation until she reinitiated substance abuse and mental

health services was improper. The core of the reasonable efforts mandate is the

child welfare agency must make reasonable efforts to “facilitate reunification

while protecting the child from the harm responsible for the removal.” In re M.B.,

553 N.W.2d 343, 345 (Iowa Ct. App. 1996). The nature of the reasonable efforts

mandate is determined by the circumstances of each case. See In re C.B., 611
N.W.2d 489, 493 (Iowa 2000).        Since 2012, Stacia has been provided with

numerous services, including: foster-care placement; relative-care placement;

mental-health services; Family, Safety, Risk and Permanency services; visitation;

drug testing; transportation; inpatient substance-abuse treatment; support-group

services; after care services; and parent skill services. She failed to avail herself

of these services to make permanent change.            Only after the mother had

relapsed and engaged in threatening and erratic behavior, placing both the

service provider and the children at risk, did IDHS request visitation be

conditioned on the mother obtaining services to address these issues. Under the

circumstances of this case, we cannot conclude the conditional visitation was a

denial of reasonable efforts. See In re T.H., No. 03-1704, 2003 WL 23008820, at

*2 (Iowa Ct. App. Dec. 24, 2003) (holding conditional visitation was not a denial

of reasonable efforts); In re M.B., 595 N.W.2d 815, 818 (Iowa Ct. App. 1999)
                                          9



(concluding threatening behavior was tantamount to rejection of services

offered); In re M.B., 553 N.W.2d at 345 (approving limitations on visitation when

in the best interests of the children). This is particularly true where, as here, the

mother was inconsistent with her visitation prior to its suspension, where the

suspension was late in the case, and where the mother was unable to exercise

visitation for a significant period of time after suspension due to her incarceration.

       We have considered the parties’ respective arguments, whether or not set

forth explicitly herein, and we affirm the order terminating the mother’s parental

rights in both children.

       AFFIRMED.